Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 9,855,170 (‘170).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘170 patent discloses  system for ophthalmic surgery, comprising: a treatment apparatus comprising a laser device to generate at least one cut surface in tissue of an eye by deflecting a laser beam in the eye; an OCT generating corneal data; and a planning station defining the cut surface on basis of the corneal data, generating a control dataset for the corneal cut surface, and transmitting the control dataset to the treatment apparatus, wherein the laser device comprises a laser source emitting the laser beam as a pulsed laser beam having a pulse duration in the range of between 1 fs and 10 ps generating optical breakthroughs within the eye tissue.  Laser beam with pulse energy of 0.01 µJ and 0.01 mJ is found in claim 12.  
. 

Claim Objections
Claim 1 is objected to because of the following informalities: last line of claim 1 recites “laser beam having a pulse duration in a range of between 1 fs and 10 ps. 21.”  The “21.” at the end of the line appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1 and 3-8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wiechmann et al. US 2008/0319428 A.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not 
Wiechmann teaches a system comprising planning device, a laser device, and a method for surgical correction of defective eyesight by mean of laser radiation.  See abstract and paragraphs 0012-0013.  The planning device comprises accessing information to define a volume located within the cornea and removal from the cornea (cut surface), generating control dataset, and transferring the controlled dataset to the treatment apparatus.  See paragraphs 0015-0018, 0021 and 0023.  Control dataset can be created using independent measuring device including an OCT, a refractometer, a keratometer and the like.  See paragraph 0019.  Wiechmann further teaches a laser device having pulse duration of less than 1 ps.  See paragraph 0047.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiechmann et al. US 2008/0319428 A1, in view of Bendett et al. US 2004/0243111 A1.

Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the laser device in Wiechmann to include the claimed parameters in view of the teachings in Bendett because Bendett teaches it is known to use such parameters in a laser device.         

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUSAN T TRAN/Primary Examiner, Art Unit 1615